Citation Nr: 0943289	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-27 467	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to Dependency and Indemnity Compensation (DIC) on 
the basis of service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to 
July 1969, including combat service in Vietnam.  He was 
awarded a Bronze Star medal with V device, Combat Infantryman 
Badge and Purple Heart medal as a result of this service.  
The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island which denied the appellant's claim for 
entitlement to service connection for the cause of the 
Veteran's death, among other claims.  An appeal with regards 
to entitlement to benefits under 38 U.S.C.A. § 1318 was not 
perfected by the appellant.

The appellant also appealed from a November 2007 rating 
decision of the Providence, Rhode Island RO which denied the 
appellant's claim for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151.  Because the Board is granting DIC 
based on service connection for the cause of the Veteran's 
death, the question of whether that benefit is warranted 
under the provisions of § 1151 is rendered moot.

The appellant testified before the undersigned at a May 2009 
hearing at the RO (Travel Board) hearing.  At hearing 
transcript has been associated with the claims file.

In May 2009, subsequent to the issuance of the supplemental 
statement of the case (SSOC), the appellant submitted 
evidence pertinent to the claim on appeal.  RO consideration 
of this evidence was orally waived during the May 2009 
hearing.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran died in February 2006 of biliary cancer that 
was likely cholangiocarcinoma.  

2.  The Veteran's exposure to parasites in Vietnam was a 
cause of the fatal cancer.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause 
of death have been met.  38 U.S.C.A. §§ 1110, 1310, 1318, 
5107(b) (West 2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
appellant in substantiating her service connection claim for 
the Veteran's cause of death.

DIC Criteria

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).  Surviving spouses are also entitled to DIC as if 
the veteran's death was service connected and where service 
connected disabilities were rated 100 percent disabling for 
10 years immediately preceding death. 38 U.S.C.A. §§ 1318, 
5312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In a DIC claim based on cause of death, the first requirement 
for service connection, evidence of a current disability, 
will always have been met (the current disability being the 
condition that caused the veteran to die).  Carbino v. Gober, 
10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
West, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- 
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

DIC Claim

The Veteran's February 1966 entrance examination and July 
1969 discharge examination were negative for any relevant 
abnormalities.  His remaining service treatment records were 
negative for any symptoms, treatments or diagnoses of cancer.  
His DD-214 confirmed service of nearly a year in the Republic 
of Vietnam.

Private oncology treatment records show that the Veteran was 
initially diagnosed and treated for an adenocarcinoma of the 
pancreas beginning in September 2004.  Subsequent VA 
treatment records indicate that the Veteran's private 
oncologist had diagnosed biliary cancer, likely 
cholangiocarcinoma, with metastasis to the liver and lung.  

The Veteran's Certificate of Death indicated that he died in 
February 2006.  The immediate cause of his death was listed 
as pancreatic cancer with metastasis.  Hypertension and 
hyperlipidemia were listed as other significant conditions 
contributing to the Veteran's death but not resulting in the 
underlying cause.  An autopsy was not performed.

In a March 2006 letter the Veteran's private oncologist, Dr. 
R. R., stated that he treated the Veteran was initially 
thought to suffer from metastatic pancreatic cancer but it 
was subsequently determined that he suffered from biliary 
cancer.  This cancer metastasized to the Veteran's lungs 
despite multiple therapies and he eventually succumbed to his 
disease.  Although the Veteran's death certificate listed 
pancreatic cancer as his disease, his diagnosis was biliary 
cancer with metastatic spread to his lungs.

During the Travel Board hearing, the appellant testified to 
her belief that the Veteran's exposure to Agent Orange and 
parasites while serving in Vietnam caused the cancer which 
led to his death.  The appellant's representative argued that 
the Veteran's cholangiocarcinoma was caused by his exposure 
to parasites while serving in Vietnam and that the condition 
which actually led to his death was not pancreatic cancer.  
He submitted copies of medical texts and VA decisions to 
support his theory.

In October 2009 the Board obtained an opinion from an 
oncologist in the Veterans Health Administration in 
accordance with 38 C.F.R. § 20.901(a) (2009).  The oncologist 
observed that cholangiocarcinoma was a rare malignancy in the 
United States, with an incident of one or two per 100,000, 
with a very poor outcome due to advanced disease at 
presentation.  This condition accounted for three percent of 
all gastrointestinal malignancies and was typically seen in 
patients 50 to 70 years of age.  

Risk factors for cholangiocarcinoma in the United States 
included primary sclerosing cholangitis and congenital cystic 
dilations of the biliary ducts and choledochal cysts.  
Parasitic infection was a more common risk factor for 
cholangiocarcinoma in Asia.  The examiner opined that the 
Veteran did not have any of these risk factors.

The oncologist noted that parasitic infection with liver 
flukes of the Clonorchis and Opisthorchis species was endemic 
in the Far East, including Vietnam.  Humans become infected 
with his parasite by eating undercooked fish and adult flukes 
could remain in the biliary ductal system for as long as 30 
years.  Most infected individuals were asymptomatic for many 
years and one of the serious complications of such a chronic 
parasitic infection was cholangiocarcinoma.  

It was believed that such a chronic parasitic infection 
induced chronic irritation and inflammation in the biliary 
tree, resulting in the sloughing off and proliferation of the 
epithelial cells, and leading to hyperplasia, dysplasia and 
malignant transformation of the lining epithelium.  Following 
a review of the Veteran's claims file and the literature, the 
examiner opined that it was at least as likely as not that 
the Veteran's cause of death was related to a parasite 
infection he sustained while serving in Vietnam.

The Veteran served for nearly a year in Vietnam.  The weight 
of the evidence is that he died of biliary cancer, which was 
likely cholangiocarcinoma.  The October 2009 VA oncology 
opinion, the only competent medical opinion of record, 
establishes a nexus between the Veteran's cause of death and 
his Vietnam service.  This opinion is buttressed by the text 
evidence.

All of the elements for the grant of service connection for 
the Veteran's cause of death have been demonstrated.  
Accordingly entitlement to DIC, on the basis of service 
connection for the cause of the Veteran's death, is granted.  
38 U.S.C.A. § 5107(b).



ORDER

Entitlement to DIC on the basis of service connection for the 
Veteran's cause of death is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


